DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on January 28, 2021.
Claims 1, 10, and 16-18 have been amended and are hereby entered.
Claims 4-6 are cancelled. 
Claims 1-3 and 7-23 are pending and have been examined. 
This action is made FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Anderson.  

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.  
On page 8 of the applicant's arguments, the applicant requests that the Examiner hold in abeyance the Double Patenting rejection until the other rejections have been cleared and any possible allowable subject matter be identified. The Double Patenting rejection will be held in abeyance until such time that the application will be allowable except for the Double Patenting rejection shown below.  However, the Double Patenting rejection is applicable, therefore it is shown below.  
The 112 rejection(s) have been withdrawn due to the applicant’s amendments. 
With regard to the limitations of claims 1-3 and 7-23, Applicant argues that the claims are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. The examiner respectfully disagrees.  The claims were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. 101.  The claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed 
With respect to Applicant’s arguments, it is not that the claim as a whole is to such an abstract idea that would be the ultimate conclusion under both parts of the analysis. The claims are directed towards the abstract idea of a computer system that recites the steps of …storing a plurality of tax returns.., …determining…a prototype for a first tax return.., …import tax return data items.., …download one or more tax forms…, …determine one or more values for the plurality of indicator variables…, …present to the first user, at least one tax tip or help article…, …analyze the plurality of tax returns and identify…variables…prototypes…(claim2), …cluster analysis to analyze…(claim 3), …receive responses from the taxpayer to a tax interview…, …prepare the first tax return…, …prepare an amended tax return…(claim 9), as drafted, is a process that, under its broadest reasonable interpretation, Presenting tax tips to a user which is a method of organizing human activity, such as a managing interactions between people.  Accordingly, the claim(s) recite an abstract idea.  The claim as a whole is not more than a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more that the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  Accordingly, the claim(s) recite an abstract idea.    
The claims recite the additional elements of: data store and engine(s) including processor(s). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 10, and 16
Additionally, the claims when taken individually or in combination, do not amount to significantly more than the abstract idea itself.  The claims contain the additional limitations of a data store and engine(s) including processor(s).  The additional limitations when considered both individually and in combination do not amount to significantly more because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are merely apply-it. In the instant application’s specification, “Computer 102 can be a desktop computer, a laptop computer, a server computer, a mobile device such as a smartphone or tablet, or any other form factor of general- or special-purpose computing device. …CPU … general purpose computing (GPGPU) “ [0027]; “NIC 124 can be any form of network interface known in the art” [0029]; “data store such as data store 130 may be any repository from which information can be stored and retrieved as needed. Examples of data stores include relational or object oriented databases, spreadsheets, file systems, flat files, directory services such as LDAP and Active Directory, or email storage systems.” [0029].     
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 and not patent eligible. 
With respect to the argument that the claims are not a commercial interaction thus a method of organizing human activity.  The claims are directed towards the concepts relating to the economy and commerce, such as agreements between agreements between people in the form of contracts, legal obligations, and business relations.  The claims are directed towards the tax preparer and presenting tax 
With respect to the applicant’s argument that the claims improve the functioning of a computer because it an improved graphical user interface, this argument is not persuasive. The claims are not an improvement to the functioning of a computer because the abstract idea is just being performed on a general purpose computer.  The technological solution stated by the applicant is using a machine learning which by the spec and what is claimed is merely a model that displays questions/tips/advice to the user.  This is done in the same way a CPA does not regurgitate all tax law but ascertains questions/tips/advice to saves the tax payer money.  
Furthermore, with regard to the applicant’s arguments, on pages 10-11, that the claims of the instant application are similar to the claims and rationale discussed in Core Wireless Licensing v. LG Electronics, Inc., the examiner respectfully disagrees.  The asserted claims in the Core Wireless v. LG case are directed to an improved user interface for computing devices, not to the abstract idea of an index.  These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55–59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39. For example, claim 1 is directed towards, “data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state.” therefore the claim has an 
With regard to the applicant’s arguments, on page 9, that the claims are similar to Enfish and thus qualify as significantly more than abstract ideas, the examiner respectfully disagrees.  Enfish does not change the way the Office analyzes claims.  The analysis in the Enfish case is specific to the particular facts of that specific application.  Enfish has an unambiguous improvement to a technology, however, the instant application is directed to presenting tax tips to a user which is an abstract idea.   Furthermore, TLI Communications decision ruled that the courts recently clarified step one of the analysis is to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.  In TLI decision, the claims were not directed towards a specific improvement to computer functionality but rather directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any technical problem.  Similarly, the instant application is directed to an abstract idea and not a technical solution.
Regarding the applicant’s arguments, on page 9, that the instant application is similar to Finjan because it is an improvement in data processing techniques.  The examiner respectfully disagrees.  In Finjan, the claimed invention involves a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program. The claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. In particular, the method generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code." This is an improvement over traditional virus scanning, which only recognized the presence of previously-identified viruses.  The Court compared claim 1 favorably to those of Enfish LLC v. Microsoft Corp., in that the claim recites a method that "enables a computer security system to do things it could not do before."  Therefore, the Court found that the claim is "directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large."  The current case is 
With respect to applicant’s arguments, on pages -11, that the instant application is similar to Trading Technologies Int’l v. CQG Inc. (decided Jan. 18, 2017) (TTL) and thus is patent eligible.  The examiner respectfully disagrees.  The case is non-precedential and it does not change the way the Office examines cases for patent eligibility.  In TTL, the patents describe and claim a method and system for the electronic trading of stocks, bonds, futures, options and similar products. The patents explain problems that arise when a trader attempts to enter an order at a particular price, but misses the price because the market moved before the order was entered and executed. It also sometimes occurred that trades were executed at different prices than intended, due to rapid market movement. This is the problem to which these patents were directed.  The TTL system improves the accuracy of trader transactions. For 101 purposes, the claimed subject matter in TTL is “directed to a specific improvement to the way computers operate,” id., for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.” Id. at 1339.  In the instant application, the system is merely directed towards presenting tax tips to a user which is an abstract idea -- the present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain (independently) abstract ideas that use computers as tools. The instant application, is merely applying rules to determine the relevant tips to display to a user.  It is not a technological solution to a technological problem.  It is merely a business solution to a business problem.  
With regard to the arguments, on page 9, that the claims involve an improvement to technology amount to significantly more and are similar to example 23, the examiner respectfully disagrees.  The additional limitations of the claims include a computing device. The additional limitations, when considered both individually and in combination do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. Additionally, the additional limitations are merely performing repetitive calculations, receiving or transmitting data over a network and receiving, processing, electronic record keeping and storing data; all of which have 
With regard to the applicant’s arguments, on page 12, that the claims are similar to Bascom and thus qualify as significantly more than abstract ideas because the Office did not consider the claim limitation individually and as an ordered combination, the examiner respectfully disagrees.  Bascom does not change the way the Office analyzes claims.  The analysis in the Bascom case is specific to the particular facts of that specific application.  The additional limitations when considered both individually and in combination do not amount to significantly more because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Applicant’s arguments with respect to 35 U.S.C. § 102 and 103 have been fully considered and are not persuasive. Some of the arguments are only arguing amendments.  For clarity the Examiner is addressing some aspects of the argument to further prosecution.  Answers to the arguments on the amended limitations which change the scope of the claims, will be addressed in the action below.
With respect to the applicant’s arguments on pages 13 and 16, that the art of reference alone or in combination does not teach “a user interface engine operable by the at least one processor to automatically present to the first user, at least one tax tip or help article and an indication of an associated impact level or impact type, wherein the at least one tax tip or help article is determined to be relevant to the first user based on the prototype determined by the classifier,” and especially argues that the art of record does not measure the impact level or impact type, as in claim 1, the examiner respectfully disagrees.  The limitation 
With respect to the applicant’s arguments on page 14, that the art of reference alone or in combination does not teach “wherein when a predetermined number of additional tax returns are added to the data store, the typecasting engine refines the prototype and the plurality of indicator variables, wherein the predetermined number is a plurality” as in claim 1, the examiner respectfully disagrees.  The limitation is taught by Eftekhari, “The Data Import Service (105) may be configured to collect the tax data from any source … and pass along the tax data to other components of the Tax Server (102) including the Inference Engine (104) … The Data Import Service (105) may also be configured to convert the data format to a format accepted for processing by the Inference Engine (104) and storage in the Data Repository (108).” [0024]: Eftekhari teaches adding returns to a data store. “[T]he Inference Rules (106) are accessed from within the Inference Engine (104) (upon retrieval from the Data Repository (108)) while the Inference Engine (104) is executing on the Tax Server (102). The inference rules (106) may be assigned a weight, and may be updated based on feedback received on inferences made in either the current year or prior years' tax return(s). For example, if a taxpayer confirms that an inference is correct, the weight of that inference may be updated. Conversely, if a taxpayer indicates that an inference is incorrect, then the inference rule may be changed to make it more accurate and/or update the weight. In one or more embodiments of the invention, the inference rules (106) benefit from being able to collect feedback from a large group of taxpayers as part of a community, consortium, etc. thereby making the rules more accurate.” [0041]: Eftekhari teaches obtaining a return and updating (i.e., refining) an inference engine’s weights confirming the accuracy of inferred data. Under the broadest reasonable interpretation, the examiner interprets the predetermined number of additional tax returns to be at least 1, and inference rules are refined with the addition of each return corresponding to each of the prior year(s). [0105] and [0075]: Eftekhari teaches making an inference pertaining to a taxpayer’s dependents (i.e., determining a prototype) based on data .  
	
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 7-23  are rejected on the ground of provisionally nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-20 of U.S. Patent No. 10,186,000. Although the claims at issue are not identical, they are not patentably distinct from each other because they both import tax data, determine indicator variables for tax returns being classified, determine prototypes, and present portions of a tax interview. It would have been obvious to one skilled in the art at the time of filing that if a tax return has a positive outcome the preparing system would notify the user in order to show the user the positive outcome.  
Claims 1-3 and 7-23  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. App No. 14/549,276. Although the claims at issue are not identical, they are not patentably distinct from each other because they both import tax data, determine indicator variables for tax returns being classified, determine prototypes, and present portions of a tax interview. However, the ‘276 app uses questions requesting in binary input.  It would have been obvious to one skilled in the art at the time of filing that if a tax return has a question presented to the user would require a binary yes/no type answer in order to easily walk through a flow chart.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3 and 7-23 are directed to a system, a method, and a non-transitory computer-readable media, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 10 and product Claim 16.  Claim 1 recites the limitations of …storing a plurality of tax returns.., …determining…a prototype for a first tax return.., …import tax return data items.., …download one or more tax forms…, …determine one or more values for the plurality of indicator variables…, …present to the first user, at least one tax tip or help article…, …analyze the plurality of tax returns and identify…variables…prototypes…(claim2), …cluster analysis to analyze…(claim 3), …receive responses from the taxpayer to a tax interview…, …prepare the first tax return…, …prepare an amended tax return…(claim 9).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Presenting tax tips to a user recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The data store and engine(s) including processor(s) in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 10 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: data store and engine(s) including processor(s).  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In the instant application’s specification, “Computer 102 can be a desktop computer, a laptop computer, a server computer, a mobile device such as a smartphone or tablet, or any other form factor of general- or special-purpose computing device. …CPU … general purpose computing (GPGPU) “ [0027]; “NIC 124 can be any form of network interface known in the art” [0029]; “data store such as data store 130 may be any repository from which information can be stored and retrieved as needed. Examples of data stores include relational or object oriented databases, spreadsheets, file systems, flat files, directory services such as LDAP and Active Directory, or email storage systems.” [0029].     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 10, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 10, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-3 and 7-23 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 10-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari et al. (U.S. Pub. No. 2012/0109792) in view of Armstrong et al. (U.S. Pub. No. 2012/0317481).

With respect to claim 1:
Eftekhari teaches:
one or more non-transitory computer-readable media storing ([0005], [0026], [0036], and [0111]; “memory” [0004])
a data store storing a plurality of tax returns from a plurality of users and tax information consulted in preparing the plurality of tax returns (“data repository (108)” [0030]; Fig. 1; );
a typecasting engine comprising: a classifier operable to automatically determine a prototype for a first tax return based on values of a plurality of indicator variables associated with the first tax return (“an inference engine…. provide personalized advice, and ask specific, personalized questions geared toward completion of the tax return.” [0018]: The examiner interprets Eftekhari’s inference engine as a typecasting engine. "'As an example of prioritizing interview questions, a 20 year old full-time student may be asked questions immediately about tuition (rather than income), as that is likely one of the most relevant interview questions to a 20 year old full-time student." [0038], "if home ownership indicates the taxpayer as a home owner, then it is inferred that the 1098 document may be required." [0057], as well as [0075] and fig. 4: Eftekhari teaches determining prototypes for students, homeowners, and taxpayers having dependents, which are similar to a prototype “both parents work” described in para. [0030] of the applicant’s specification. “weights may be assigned individually or in groups, and each individual data item may have more than one weight associated with it” [0035], “’John, your childcare expenses were $5,763 last year and, based on the obtained data, we infer that your childcare expenses are approximately $6,231 this year…” [0105] and “the personalized interview question may change the standard, ‘Do you have any dependents?’ question to, ‘Would you like to claim John and Sue as dependents?’” [0075]: Eftekhari teaches an inference engine operable to make an inference pertaining to a taxpayer’s dependents (i.e., determining a prototype) based on data obtained from a prior year’s tax return. Eftekhari teaches comparing prescreen data, in the form of a prior year’s tax data, to predetermined values that indicate a taxpayer has dependents (e.g., a prototype for “taxpayer has dependents” is determined based on childcare expenses and a number of children’s names.). “[T]he inferences may have been made by an inference engine applying inference rules to the information provided by John. Specifically, the inference made in Step 522 may be that, because John had 2 dependents on the prior year's tax return, he is likely to have 2 dependents for this year's tax return as well.” [0104]: Eftekhari teaches an inference engine that classifies taxpayers.),
wherein the prototype indicates one or more underlying characteristics associated with the first tax return that inform whether at least one tax [tip or help article] is relevant to preparing the first tax return (“the Inference Engine (104) may apply the Inference Rules (106) to tax data to generate inferences. The inferences may involve inferring missing tax data, …providing warnings, providing tax advice, populating tax returns, and/or any other relevant aspect.” [0036] as well as [0029], [0038], [0057], and [0094]: Eftekhari teaches prototypes for students and homeowners; and these prototypes indicate underlying characteristics, such as data relevance ratings, associated with taxpayers’ data with respect to a tax return being prepared, which the examiner interprets as a first tax return under the broadest reasonable interpretation. See [0076] and [0077] concerning “tax advice” (i.e., a tax tip or help article).; Fig. 5; It is arguable that the questions asked “inferences” are tax tips.  However incase the applicant wants to argue the limitation, Armstrong is provided below.);
wherein the plurality of indicator variables correspond to a respective plurality of tax data items (“weights may be assigned individually or in groups, and each individual data item may have more than one weight associated with it“ [0035], “FIG. 4 shows a weighting chart in accordance with one or more embodiments of the invention… The weighting chart (400) shows a tax return (402) broken into a variety of sub-parts, including income (404), deductions (406), personal info (408), and tax advice (410).” [0094], “the “Own a home?” question (422) is afforded a weight of +1 based on a prior year tax return (and possibly personal info) or the partially completed tax return, and likewise the Mortgage Interest question (424) is afforded a weight of +1 based on prior year returns or the partially completed tax return and the fact that a 1098 tax form from the financial institution was downloaded. However, the Property Taxes question (426) is afforded a weight of +0.9 based on prior year tax returns or the partially completed tax return having property taxes paid, but no further supporting information (such as a tax statement downloaded from the county or personal information entered by the user). Similarly, the 1099 question (420) is afforded a weight of 0 since nothing indicates the question is relevant for this tax return.” [0096]: Eftekhari teaches indicator variables in the form of income and personal information and a 1098 tax form that indicates a taxpayer is a homeowner; and ;
wherein when a predetermined number of additional tax returns are added to the data store, the typecasting engine refines the prototype and the plurality of indicator variables, wherein the predetermined number is a plurality (“The Data Import Service (105) may be configured to collect the tax data from any source … and pass along the tax data to other components of the Tax Server (102) including the Inference Engine (104) … The Data Import Service (105) may also be configured to convert the data format to a format accepted for processing by the Inference Engine (104) and storage in the Data Repository (108).” [0024]: Eftekhari teaches adding returns to a data store. “[T]he Inference Rules (106) are accessed from within the Inference Engine (104) (upon retrieval from the Data Repository (108)) while the Inference Engine (104) is executing on the Tax Server (102). The inference rules (106) may be assigned a weight, and may be updated based on feedback received on inferences made in either the current year or prior years' tax return(s). For example, if a taxpayer confirms that an inference is correct, the weight of that inference may be updated. Conversely, if a taxpayer indicates that an inference is incorrect, then the inference rule may be changed to make it more accurate and/or update the weight. In one or more embodiments of the invention, the inference rules (106) benefit from being able to collect feedback from a large group of taxpayers as part of a community, consortium, etc. thereby making the rules more accurate.” [0041]: Eftekhari teaches obtaining a return and updating (i.e., refining) an inference engine’s weights confirming the accuracy of inferred data. Under the broadest reasonable interpretation, the examiner interprets the predetermined number of additional tax returns to be at least 1, and inference rules are refined with the addition of each return corresponding to each of the prior year(s). [0105] and [0075]: Eftekhari teaches making an inference pertaining to a taxpayer’s dependents (i.e., determining a prototype) based on data obtained from a prior year’s tax return. Eftekhari teaches comparing prescreen data, in the form of a prior year’s tax data, to predetermined values that indicate a taxpayer has dependents (e.g., a prototype for “taxpayer has dependents” is determined based on childcare expenses and a number of children’s names.).; “collect feedback from a large group of ;
a data import engine, operable by at least one processor to: import tax data items for a taxpayer; download one or more tax forms corresponding to the taxpayer (“The Data Import Service (105) may be configured to collect the tax data from any source... The Data Import Service (105) may also be configured to convert the data format to a format accepted for processing by the Inference Engine (104) and storage in the Data Repository (108).” [0024]: The examiner interprets Eftekhari’s Data Import Service as a data import engine. "a previously filed Federal tax return ... may be determined as the required document ... once the required documents are identified and access credentials obtained, the Data Import Service (105) is employed accordingly to obtain the required documents." [0030]. [0003], [0110], and figs. 1 & 7: A processor.);
download one or more tax forms corresponding to the taxpayer (“download employee's (i.e., taxpayer's) W-2 document” [0051] as well as [0024] and [0030]. Fig. 2A);
based on at least the tax data items and the one or more tax forms, determine one or more values for the plurality of indicator variables associated with the first tax return ("'As an example of prioritizing interview questions, a 20 year old full-time student may be asked questions immediately about tuition (rather than income), as that is likely one of the most relevant interview questions to a 20 year old full-time student. In one or more embodiments of the invention, the interview questions with the lowest relevancy to the user may not be asked." [0038], "if home ownership indicates the taxpayer as a home owner, then it is inferred that the 1098 document may be required." [0057], and [0075]: Eftekhari teaches determining prototypes for students, homeowners, and taxpayers having dependents, which are similar to a prototype “both parents work” described in para. [0030] in Applicant’s specification. “’John, your childcare expenses were $5,763 last year and, based on the obtained data, we infer that your childcare expenses are approximately $6,231 this year…” [0105]: Eftekhari teaches making an inference pertaining to a taxpayer’s dependents (i.e., determining a prototype) based on tax data items obtained from a prior year’s tax return. Eftekhari teaches comparing prescreen data, in the form ;
a user interface engine operable by the at least one processor to automatically present to the first user, at least one tax [tip or help article] and an indication of an associated impact level or impact type, ("in Step 310, tax advice and a prepared tax return are displayed to the user ... Tax advice may also suggest a tax saving by using an available, unused tax credit (such as for buying a home, receiving a post-secondary education, etc.) or by maximizing the amount of pre-tax money place in a retirement account." [0076] and “examples of tax advice may include 'By contributing up to $5000 to your retirement account (such as an IRA or 401K), you could save $1400 in taxes. Click for more ...', 'By claiming 4 allowances on your W-4, you can avoid penalties next year. Click for more ...', 'Using a Flexible Spending Account for your dependent care ...you could save $480 dollars.', 'Buying a home before Apr. 30, 2010 would save you $3,500 from the new home buyer's credit.', 'One of your dependents will be 17 next year, ...illustrate amount by which taxes will increase next year.', 'Phase Out Savings: You didn't benefit from your rental losses this year, if you contribute more to your 401k you can get below the limit to use your rental losses.', 'You can receive your Earned Income Credit ratably all year saving money on late fees and credit card interest ...', 'You have a new child ...know about the 529 savings plan? Want to learn more?', 'Renting your home? Click here to see an estimate of tax savings for buying a home.” [0077]: Eftekhari teaches indications of associated impact in the form of tax savings that are personalized and calculated for a taxpayer. [0045], [0076], [0088], [0110], and fig. 7: Using the broadest reasonable interpretation, the examiner interprets Eftekhari’s system, which generates Graphical User Interfaces (GUI) for a tax related application, as a system that comprises processor 702 and a user interface engine operable to generate GUI screens. The examiner is interpreting “Tax advice may also suggest a tax saving by using an available” to be the impact level or impact type.; “save $480 dollars” [0077] );
wherein the at least one tax [tip or help article] is determined to be relevant to the first user based on the prototype determined by the classifier (“the Inference Engine (104) is ;
tax tip or help article (“tax advice may be determined using inference rules, as well as tax data and confidence ratings.” [0071].);
wherein the prototype is based on a positive impact that a presentation of the at least one tax [tip or help article] had on a prior tax return of the first user or on a prior tax return of another one of the plurality of users (“The inference rules (106) may be assigned a weight, and may be updated based on feedback received on inferences made in either the current year or prior years' tax return(s). For example, if a taxpayer confirms that an inference is correct, the weight of that inference may be updated. Conversely, if a taxpayer indicates that an inference is incorrect, then the inference rule may be changed to make it more accurate and/or update the weight. In one or more embodiments of the invention, the inference rules (106) benefit from being able to collect feedback from a large group of taxpayers as part of a community, consortium, etc. thereby making the rules more accurate.” [0041]; “save $480 dollars” [0077]););
Eftekhari does not teach; however, Armstrong
characteristics … that inform whether at least one … tip or help article is relevant (“the key pair correlates the visited help content with the subsequent actual user interaction(s) to determine how a user's approach to use of the application was similar or different relative to the expected, predicted, and/or target solution for the article of help content.” [0015] and "inferential help content lookup may be performed, for example, by real-time analysis of subsequent user actions or key pairs created during application interaction by other previous users by accessing correlation information for key pairs within a database or repository of key pairs and correlation information." [0033]: Armstrong teaches determining whether help content (i.e., a tip or help article) is relevant in order to determine an effectiveness of the help content.);
automatically present to the first user, at least one … tip or help article (“help content may be concurrently displayed while a user navigates within an application, such as when the help content includes an interactive or non-interactive tutorial or is displayed within a pane of the application.” [0027].);
wherein the at least one … tip or help article is determined to be relevant to the first user based on the prototype determined by the classifier ("The recording of user interactions associated with an item of help content may be dynamically configured to allow selective analysis of help content effectiveness. Further, recording of user interactions associated with an item of help content may be configured at a chosen granularity of the obtained help content identifiers (e.g., per topic, per application task, etc.)." [0075], "At block 308, the process 300 determines effectiveness of the help content based upon the key pair and the at least one configured projected user interaction with the application." [0071], "the key pair correlates the visited help content with the subsequent actual user interaction(s) to determine how a user's approach to use of the application was similar or different relative to the expected, predicted, and/or target solution for the article of help content." [0015], "A database of results from the various installations may then be collated and processed to provide enhanced feedback including statistical measures and other data regarding documentation effectiveness across multiple users." [0028], and “The correlation information may include statistical or other analytical processing results of analysis of one or more key pairs to determine effectiveness of 
wherein the prototype is based on a positive impact that a presentation of the at least one [tax] tip or help article had on a prior [tax return] of the first user or on a prior [tax return] of another one of the plurality of users ("A database of results from the various installations may then be collated and processed to provide enhanced feedback including statistical measures and other data regarding documentation effectiveness across multiple users." [0028] and “automated incremental improvement of help content may be performed with direct correlation to preferred user interactions with an application to provide a dynamic help content environment that reduces user learning time and that enhances user experiences while learning and using an application” [0026]: Armstrong teaches developing incremental improvements (i.e., positive impact) statistical measures, associated with help content, which the examiner interprets as generated prototypes and are based on observed outcomes from prior interactions.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Eftekhari’s teachings to incorporate Armstrong’s teachings of providing tips or help articles to users based on the observed effectiveness of the content in helping the user, and similar users, reach their goals in order to assist users with difficult tasks because the process improves applications’ usability. See Armstrong [0026] and [0040].

With respect to claim 2:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 1.
Eftekhari further teaches:
wherein the typecasting engine further comprises a statistical analyzer operable to analyze the plurality of tax returns and identify the plurality of indicator variables and corresponding prototypes ([0033], [0065], and fig. 1: Under the broadest reasonable interpretation, the examiner interprets Eftekhari’s Inference engine and inference rules as a typecasting engine comprising a statistical analyzer; and these components are operable to analyze tax returns, identify variable that indicate prototypes, and identify which prototypes are applicable to taxpayers.).

With respect to claim 7:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 1.
Eftekhari further teaches:
wherein the at least one tax tip or help article is presented to the user only if the user is not already in compliance with the at least one tax tip or help article (“the Inference Engine (104) is configured to process any tax data received by the Tax Server (102) and making any inferences, recommendations, warnings, and/or other suggestions based on the received tax data.” [0028], “tax advice may include a warning about the user being audited.” [0071]: Eftekhari teaches presenting tax tips in the form of warnings that advise taxpayers when they are not already in compliance with tax advice related to the presented warning.).

With respect to claim 8:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 1.
Eftekhari further teaches:
wherein the at least one tax tip or help article is related to a deduction available for the first tax return (“’By contributing up to $5000 to your retirement account (such as an IRA or 401K), you could save $1400 in taxes. Click for more...‘” [0077].).

With respect to claim 10:
Eftekhari
importing prescreen data associated with a first tax return being prepared, wherein the first tax return is associated with at least one prior tax return (“the Inference Engine (104) may automatically seek out and obtain tax data about a taxpayer … the tax data may be obtained from (1) tax entities … (2) financial institutions … (3) user supplied documents … and (4) other sources described in reference to Tax Data Source A (110A) and Tax Data Source N (110N) ... More examples of tax data sources are described in reference to FIG. 3A below.” [0029], "a previously filed Federal tax return ... may be determined as the required document ... once the required documents are identified and access credentials obtained, the Data Import Service (105) is employed accordingly to obtain the required documents." [0030], and “’John, your childcare expenses were $5,763 last year and, based on the obtained data, we infer that your childcare expenses are approximately $6,231 this year…” [0105]: Eftekhari teaches importing prescreen data, in the form of a prior year’s tax data, that is associated with a first tax return being prepared, which the examiner interprets as a first tax return under the broadest reasonable interpretation.; Fig. 1);
comparing said prescreen data to predetermined values for a plurality of indicator variables; based on said step of comparing, automatically determining a prototype for a taxpayer associated with the first tax return ("'As an example of prioritizing interview questions, a 20 year old full-time student may be asked questions immediately about tuition (rather than income), as that is likely one of the most relevant interview questions to a 20 year old full-time student. In one or more embodiments of the invention, the interview questions with the lowest relevancy to the user may not be asked." [0038], "if home ownership indicates the taxpayer as a home owner, then it is inferred that the 1098 document may be required." [0057], and [0075]: Eftekhari teaches determining prototypes for students, homeowners, and taxpayers having dependents, which are similar to a prototype “both parents work” described in para. [0030] in Applicant’s specification. “’John, your childcare expenses were $5,763 last year and, based on the obtained data, we infer that your childcare expenses are approximately $6,231 this year…” [0105]: Eftekhari teaches making an inference pertaining to a taxpayer’s dependents (i.e., determining a prototype) based on data obtained from a prior year’s tax return. Eftekhari teaches comparing 
wherein the prototype indicates one or more underlying characteristics associated with the first tax return that inform whether at least one tax [tip or help article] is relevant to preparing the first tax return, and (“the Inference Engine (104) may apply the Inference Rules (106) to tax data to generate inferences. The inferences may involve inferring missing tax data, …providing warnings, providing tax advice, populating tax returns, and/or any other relevant aspect.” [0036] as well as [0029], [0038], [0057], and [0094]: Eftekhari teaches prototypes for students and homeowners; and these prototypes indicate underlying characteristics, such as data relevance ratings, associated with taxpayers’ data with respect to a tax return being prepared, which the examiner interprets as a first tax return under the broadest reasonable interpretation. See [0076] and [0077] concerning “tax advice” (i.e., a tax tip or help article). ).; Fig. 5; It is arguable that the questions asked “inferences” are tax tips.  However incase the applicant wants to argue the limitation, Armstrong is provided below.);), 
wherein the plurality of indicator variables correspond to a respective plurality of tax data items (“weights may be assigned individually or in groups, and each individual data item may have more than one weight associated with it“ [0035], “FIG. 4 shows a weighting chart in accordance with one or more embodiments of the invention… The weighting chart (400) shows a tax return (402) broken into a variety of sub-parts, including income (404), deductions (406), personal info (408), and tax advice (410).” [0094], “the “Own a home?” question (422) is afforded a weight of +1 based on a prior year tax return (and possibly personal info) or the partially completed tax return, and likewise the Mortgage Interest question (424) is afforded a weight of +1 based on prior year returns or the partially completed tax return and the fact that a 1098 tax form from the financial institution was downloaded. However, the Property Taxes question (426) is afforded a weight of ; 
determining, based on the prototype, the at least one tax [tip or help article] is relevant to the first tax return; and (“the Inference Engine (104) is configured to process any tax data received by the Tax Server (102) and making any inferences, recommendations, warnings, and/or other suggestions based on the received tax data.” [0028], “In Step 204, relevancy ratings are assigned to interview questions in accordance with one or more embodiments of the invention. In one or more embodiments of the invention, interview questions may be a set of stored interview questions covering all aspects of taxes including at least tax preparation and tax advice. In one or more embodiments of the invention, relevancy ratings may be a weight that is determined base on a partially completed tax return (e.g., generated using the method described in reference to FIG. 2A above) that reflects how relevant the interview question is to the particular situation of the user as shown in FIG. 4 and described below.” [0066], “any suggestions, warnings, or recommendations made by the Inference Engine (104) may also receive a weight … an interview question about a taxpayer's mortgage may be associated with a group of interview questions relating to assets. Thus, an interview question about a taxpayer's mortgage may receive a weight for the individual question as well as for the group of interview questions.” [0035].);
presenting to the first user, [automatically and without a request from the first user], the at least one tax [tip or help article] and an indication of the associated impact level or impact type, ("in Step 310, tax advice and a prepared tax return are displayed to the user ... Tax advice may also suggest a tax saving by using an available, unused tax credit (such as for buying a home, 
Eftekhari does not teach; however, Armstrong teaches:
characteristics … that inform whether at least one … tip or help article is relevant (“the key pair correlates the visited help content with the subsequent actual user interaction(s) to determine how a user's approach to use of the application was similar or different relative to the expected, predicted, and/or target solution for the article of help content.” [0015] and "inferential help content lookup may be performed, for example, by real-time analysis of subsequent user actions or key pairs created during application interaction by other previous users by accessing correlation information for key pairs within a database or repository of key pairs and correlation information." [0033]: Armstrong teaches determining whether help content (i.e., a tip or help article) is relevant in order to determine an effectiveness of the help content.);
determining … the at least one … tip or help article is relevant ([0033]: Armstrong teaches determining whether help content (i.e., a tip or help article) is relevant in order to determine an effectiveness of the help content.);
presenting to the first user, automatically and without a request from the first user, the at least one … tip or help article (“help content may be concurrently displayed while a user navigates within an application, such as when the help content includes an interactive or non-interactive tutorial or is displayed within a pane of the application.” [0027].),
wherein the at least one … tip or help article is determined to be relevant to the first user based on the prototype determined ("The recording of user interactions associated with an item of help content may be dynamically configured to allow selective analysis of help content effectiveness. Further, recording of user interactions associated with an item of help content may be configured at a chosen granularity of the obtained help content identifiers (e.g., per topic, per application task, etc.)." [0075], "At block 308, the process 300 determines effectiveness of the help content based upon the key pair and the at least one configured projected user interaction with the application." [0071], "the key pair correlates the visited help content with the subsequent actual user interaction(s) to determine how a user's approach to use of the application was similar or different relative to the expected, predicted, and/or target solution for the article of help content." [0015], "A database of results from the various installations may then be collated and processed to provide enhanced feedback including statistical measures and other data regarding documentation effectiveness across multiple users." [0028], and “The correlation information may include statistical or other analytical processing results of analysis of one or more key pairs to determine effectiveness of application documentation” [0060]: Armstrong’s help content is determined to be relevant based on projected user interactions that are based on statistical results of the analysis of key pairs, which indicate help content’s effectiveness observed from prior interactions by the same or similar users (i.e., based on a determined prototype.).), and
wherein the prototype is based on a positive impact that a presentation of the at least one … tip or help article had on the at least one prior [tax return] ("A database of results from the .
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Eftekhari’s teachings to incorporate Armstrong’s teachings of providing tips or help articles to users based on the observed effectiveness of the content in helping the user, and similar users, reach their goals in order to assist users with difficult tasks because the process improves applications’ usability. See Armstrong [0026] and [0040].

With respect to claim 11:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 10.
Eftekhari further teaches:
further comprising the steps of: receiving, from the user, a plurality of responses to a tax interview (“Once all interview questions are answered and the received answers are processed to generate a prepared tax return” [0080].); and
preparing, on the basis of the plurality of responses, the first tax return for the taxpayer (“In Step 306, an answer to the personalized interview question is received in accordance with one or more embodiments of the invention. In one or more embodiments of the invention, the answer may be received in any method known in the art. After receiving the answer, a third portion of the tax return is populated using the answer in accordance with one or more embodiments of the invention (Step 308). Finally, in Step 310, tax advice and a prepared tax return are displayed to the user in accordance with one or more embodiments of the invention. . 

With respect to claim 12:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 11.
Eftekhari further teaches:
wherein the at least one tax tip or help article affects at least one response to the tax interview; and further comprising the step of presenting, to the user, the impact on the first tax return of the affected at least one response (See [0076] and [0077] concerning “tax advice” (i.e., a tax tip or help article), presented to a user and including the financial impact associated with the advice, that affect possible options for corresponding user responses.).

With respect to claim 13:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 11.
Eftekhari further teaches:
prototype for the first tax return ([0029], [0036], [0038], [0057], and [0094]: Eftekhari teaches prototypes for students and homeowners that indicate underlying characteristics associated with taxpayers’ data with respect to a tax return being prepared.); and
tax interview (“Once all interview questions are answered and the received answers are processed to generate a prepared tax return” [0080].).
Eftekhari does not teach; however, Armstrong teaches:
wherein an additional [prototype for the first tax return] is determined based on the plurality of responses (“inferential help content lookup may be performed to further assist users with tasks they are trying to accomplish within an application. Inferential help content lookup may be performed, for example, to identify alternative help content related to actual user interaction with the application by real-time analysis of subsequent user actions or key pairs created during a given user interaction with an application… Analysis of key pairs that 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Eftekhari and Armstrong’s teachings to incorporate Armstrong’s teachings of providing tips or help articles to users based on the observed effectiveness of additional, or alternative, content in helping the user and similar users reach their goals in order to assist users with difficult tasks because the process improves applications’ usability. See Armstrong [0026] and [0040].


With respect to claim 14:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 13.
Eftekhari further teaches:
tax tip or help article (See [0076] and [0077] concerning “tax advice” (i.e., a tax tip or help article).); and
prototype ([0029], [0036], [0038], [0057], and [0094]: Eftekhari teaches prototypes for students and homeowners that indicate underlying characteristics associated with taxpayers’ data with respect to a tax return being prepared.).
Eftekhari does not teach; however, Armstrong teaches:
further comprising the step of presenting to the user, automatically and without a request from the user, an additional [tax] tip or help article based on the additional prototype (“inferential help content lookup may be performed to further assist users with tasks they are trying to accomplish within an application. Inferential help content lookup may be performed, for example, to identify alternative help content related to actual user interaction with the application by real-time analysis of subsequent user actions or key pairs created during a given user interaction with an application… Analysis of key pairs that have been created may 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Eftekhari and Armstrong’s teachings to incorporate Armstrong’s teachings of presenting additional help content in order to assist users with difficult tasks because the process improves applications’ usability. See Armstrong [0026] and [0040].

With respect to claim 15:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 10.
Eftekhari further teaches:
tax ("any tax data directly entered by the user may receive a weight of 1 (based on a pre-defined set of inference rules), or any other suitable number, to represent that the piece of tax data is of the highest accuracy and reliability" [0034] and "the Property Taxes question (426) is afforded a weight of +0.9 based on prior year tax returns or the partially completed tax return having property taxes paid, but no further supporting information (such as a tax statement downloaded from the county or personal information entered by the user)." [0096].).
Eftekhari does not teach; however, Armstrong teaches:
wherein the at least one … tip or help article is further determined based on a level of …  experience of the user (“a level of difficulty associated with the particular item of help content may be interpreted based upon a number of accesses by a particular user or group of users to a section or item of help content.” [0031], “A high frequency of views/accesses for a particular item of help content may imply a difficult task within the application that may be improved and made more intuitive.” [0040], “the process 500 evaluates at least one key pair and determines possible improvements. Further, the process 500 may perform mathematical analysis and correlation across key pairs. The process 500 may further automatically implement changes to help content, expected user interactions, and/or applications.” [0095], and “the present subject . 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Eftekhari and Armstrong’s teachings to incorporate Armstrong’s teachings of providing tips or help articles to users based on the observed experience levels in order to assist users with difficult tasks because the process improves applications’ usability. See Armstrong [0026] and [0040].

With respect to claim 16:
Eftekhari teaches:
One or more non-transitory computer-readable media storing computer-executable instructions which, when executed by a computer having one or more processors perform a method of presenting at least one tax tip or help article relevant to a first user ([0005], [0026], [0036], and [0111]: Eftekhari teaches a non-transitory storage device including instructions executed by a CPU that presents personalized tax advice (i.e., tax help articles relevant to tax users’ tax returns). ; “memory” [0004]) 
comprising the steps of: importing tax data for a first tax return associated with a taxpayer (“the Inference Engine (104) may automatically seek out and obtain tax data about a taxpayer … the tax data may be obtained from (1) tax entities … (2) financial institutions … (3) user supplied documents … and (4) other sources described in reference to Tax Data Source A (110A) and Tax Data Source N (110N) ... More examples of tax data sources are described in reference to FIG. 3A below.” [0029] and "a previously filed Federal tax return ... may be determined as the required document ... once the required documents are identified and access credentials obtained, the Data Import Service (105) is employed accordingly to obtain the required documents." [0030].; Fig. 1),
wherein the first tax return is associated with a prior tax return and the tax data is imported based at least in part on a predetermined number of associated tax returns; (“The Data Import Service (105) may be configured to collect the tax data from any source … ;
determining by at least one processor, based on the tax data, a value associated with an indicator variable for the first tax return; (“weights may be assigned individually or in groups, and each individual data item may have more than one weight associated with it” [0035], “’John, your childcare expenses were $5,763 last year and, based on the obtained data, we infer that your childcare expenses are approximately $6,231 this year…” [0105]: Eftekhari teaches determining a Dollar amount that serves as a value associated with an indicator variable and is associated with a current tax return.);
automatically determining by at least one processor a prototype for the first tax return based at least in part on the value associated with the indicator variable for the first tax return, ("'As an example of prioritizing interview questions, a 20 year old full-time student may ,
wherein the prototype indicates one or more underlying characteristics associated with the first tax return that inform whether at least one tax [tip or help article] is relevant to preparing the first tax return, and (“the Inference Engine (104) may apply the Inference Rules (106) to tax data to generate inferences. The inferences may involve inferring missing tax data, …providing warnings, providing tax advice, populating tax returns, and/or any other relevant aspect.” [0036] as well as [0029], [0038], [0057], and [0094]: Eftekhari teaches prototypes for students and homeowners; and these prototypes indicate underlying characteristics, such as data 
wherein the plurality of indicator variables correspond to a respective plurality of tax data items (“weights may be assigned individually or in groups, and each individual data item may have more than one weight associated with it“ [0035], “FIG. 4 shows a weighting chart in accordance with one or more embodiments of the invention… The weighting chart (400) shows a tax return (402) broken into a variety of sub-parts, including income (404), deductions (406), personal info (408), and tax advice (410).” [0094], “the “Own a home?” question (422) is afforded a weight of +1 based on a prior year tax return (and possibly personal info) or the partially completed tax return, and likewise the Mortgage Interest question (424) is afforded a weight of +1 based on prior year returns or the partially completed tax return and the fact that a 1098 tax form from the financial institution was downloaded. However, the Property Taxes question (426) is afforded a weight of +0.9 based on prior year tax returns or the partially completed tax return having property taxes paid, but no further supporting information (such as a tax statement downloaded from the county or personal information entered by the user). Similarly, the 1099 question (420) is afforded a weight of 0 since nothing indicates the question is relevant for this tax return.” [0096]: Eftekhari teaches indicator variables in the form of income and personal information and a 1098 tax form that indicate a taxpayer is a homeowner; and such data corresponds to various tax data items. Also see [0057], [0105], and fig. 4: Eftekhari teaches further examples of taxpayers’ tax data serving as indicator variables.; Fig. 5);
determining via a user interface engine, the at least one tax [tip or help article] based at least in part on a positive impact of the at least one tax [tip or help article] on the plurality of returns associated with the prototype ("'John, your childcare expenses were $5,763 last year and, based on the obtained data, we infer that your childcare expenses are approximately $6,231 this year. Would you like to claim this amount?'...  last year's childcare deduction may be multiplied 
presenting to a user via the user interface engine, [automatically and without a request from the user], the at least one tax [tip or help article] to the user; and presenting to the user via the user interface engine, the at least one tax [tip or help article] and an indication of an associated impact level or impact type of the at least one tax tip or help article. ("in Step 310, tax advice and a prepared tax return are displayed to the user ... Tax advice may also suggest a tax saving by using an available, unused tax credit (such as for buying a home, receiving a post-secondary education, etc.) or by maximizing the amount of pre-tax money place in a retirement account." [0076] and “examples of tax advice may include 'By contributing up to $5000 to your retirement account (such as an IRA or 401K), you could save $1400 in taxes. Click for more ...', 'By claiming 4 allowances on your W-4, you can avoid penalties next year. Click for more ...', 'Using a Flexible Spending Account for your dependent care ...you could save $480 dollars.', 'Buying a home before Apr. 30, 2010 would save you $3,500 from the new home buyer's credit.', 'One of your dependents will be 17 next year, ...illustrate amount by which taxes will increase next year.', 'Phase Out Savings: You didn't benefit from your rental losses this year, if you contribute more to your 401k you can get below the limit to use your rental losses.', 'You can receive your Earned Income Credit ratably all year saving money on late fees and credit card interest ...', 'You have a new child ...know about the 529 savings plan? Want to learn more?', 'Renting your home? Click here to see an estimate of tax savings for buying a home.” [0077]: Eftekhari teaches presenting indications of associated impact in the form of tax savings that are personalized and calculated for a taxpayer. [0076] and figs. 1, 3G, & 7: Under the broadest reasonable interpretation, the examiner 
Eftekhari does not teach; however, Armstrong teaches:
characteristics … that inform whether at least one … tip or help article is relevant (“the key pair correlates the visited help content with the subsequent actual user interaction(s) to determine how a user's approach to use of the application was similar or different relative to the expected, predicted, and/or target solution for the article of help content.” [0015] and "inferential help content lookup may be performed, for example, by real-time analysis of subsequent user actions or key pairs created during application interaction by other previous users by accessing correlation information for key pairs within a database or repository of key pairs and correlation information." [0033]: Armstrong teaches determining whether help content (i.e., a tip or help article) is relevant in order to determine an effectiveness of the help content.);
determining … the at least one … tip or help article based at least in part on a positive impact of the at least one … tip or help article on the plurality of [returns] associated with the prototype ("A database of results from the various installations may then be collated and processed to provide enhanced feedback including statistical measures and other data regarding documentation effectiveness across multiple users." [0028] and “automated incremental improvement of help content may be performed with direct correlation to preferred user interactions with an application to provide a dynamic help content environment that reduces user learning time and that enhances user experiences while learning and using an application” [0026]: Armstrong teaches developing incremental improvements  (i.e., positive impact) statistical measures, associated with help content, which the examiner interprets as generated prototypes and are based on observed outcomes from prior interactions.);
presenting to a user… automatically and without a request from the user, the at least one … tip or help article (“help content may be concurrently displayed while a user navigates within an application, such as when the help content includes an interactive or non-interactive tutorial or is displayed within a pane of the application.” [0027].).
Eftekhari’s teachings to incorporate Armstrong’s teachings of providing tips or help articles to users based on the observed effectiveness of the content in helping the user, and similar users, reach their goals in order to assist users with difficult tasks because the process improves applications’ usability. See Armstrong [0026] and [0040].

With respect to claim 17:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 16.
Eftekhari further teaches:
impact level or impact type (“save $480 dollars” [0077])
tax tip or help article (“tax advice” in [0076] and [0077].).
Eftekhari does not teach; however, Armstrong teaches:
wherein the impact level or impact type of the relevant [tax] tip or help article is presented to the user in the form of an icon (“the automated application documentation effectiveness monitoring and feedback includes a self modifying help content feature that provides for analysis of such usage trends and for reorganization of and/or creation of help content in response to such trends. For example, where a help content developer provided two help options for a topic such as printing (e.g., file menu->print or selecting a print icon), analysis of the created key pair may be performed to increment a counter at the time of analysis for each option selected. Thresholds for automated modification of help content may be configured such that help content may be modified when a given percentage of users select a given option. Within the example above, if a predominant number of users select the print icon option, the two help options may be automatically rearranged within the help content itself (e.g., selecting a print icon or file menu->print).” [0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Eftekhari and Armstrong’s teachings to incorporate Armstrong’s teachings of presenting the impact of help content to users in the form of icons in order to reduce user learning time and enhance user experiences while learning and using an application. See Armstrong [0026] and [0040].

With respect to claim 19:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 16.
Eftekhari further teaches:
wherein the relevant tax tip or help article relates to a deduction available for the tax return (“’By contributing up to $5000 to your retirement account (such as an IRA or 401K), you could save $1400 in taxes. Click for more...‘” [0077]; (“save $480 dollars” [0077]). 

With respect to claim 20:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 16.
Eftekhari further teaches:
wherein the relevant tax tip or help article relates to a reduced risk of audit for the tax return (“tax advice may include a warning about the user being audited.” [0071].). 


With respect to claims 21-23:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claims 1, 10, and 16, respectively.
Eftekhari further teaches:
wherein the positive impact comprises: reducing tax liability, increasing a taxpayer's refund, decreasing an audit risk, reducing a preparation time for a tax return, or reducing a net tax liability for a future year ([0077]: Eftekhari teaches indications of associated impact in the form of tax savings (i.e., reducing tax liability) that are personalized and calculated for a taxpayer.). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari et al. (U.S. Pub. No. 2012/0109792) in view of Armstrong et al. (U.S. Pub. No. 2012/0317481) and further in view of Wang  et al. (U.S. Pub. No. 2017/0004583).

With respect to claim 3:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 2.
The combination of Eftekhari and Armstrong does not teach; however, Wang teaches:
wherein the statistical analyzer uses cluster analysis to analyze the plurality of tax returns and identify the plurality of indicator variables and corresponding prototypes ([0105]: Wang discloses clustering a plurality of samples, representing tax returns, in a statistical analysis. The result of the analysis, in ¶ [0105] of Wang, is used to identify indicator variables, such as taxpayer's zip-code, age, profession, and adjusted gross income in combination with the taxpayer's current contribution amount, to determine a prototype for a person that is likely to be interested in increasing their charitable contribution amount. “The statistical/life knowledge module 70 contains statistical or probabilistic data related to the taxpayer. For example, statistical/life knowledge module 70 may indicate that taxpayers residing within a particular zip code are more likely to be homeowners than renters.” [0079].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified combination of Eftekhari and Armstrong’s teachings to incorporate Wang’s teachings of clustering taxpayers’ returns, as cluster samples, in order to determine how likely particular recommendations are taken by a collection of taxpayers because the process allows more straightforward computation during runtime. See Wang [0105].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari et al. (U.S. Pub. No. 2012/0109792) in view of Armstrong et al. (U.S. Pub. No. 2012/0317481) and further in view of Throndson et al. (U.S. Pub. No. 2005/0038722).
With respect to claim 9:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 1.
Eftekhari
wherein the media further store: a tax return preparation engine; wherein the user interface engine is further operable to receive responses from the taxpayer to a tax interview (“the Tax Preparation Application A (114A) and the Tax Preparation Application N (114N) may display interview questions and tax advice to the user, as well as receive responses.” [0045] and “the invention relates to a computer readable storage medium storing computer executable instructions for preparing a tax return for a user.” [0005] as well as [0022] and fig. 1. Under the broadest reasonable interpretation, the examiner interprets the modules of Eftekhari’s Tax Server 102 as modules that are collectively equivalent to a tax return preparation engine.);
wherein the tax return preparation engine is operable to prepare the first tax return based on the imported tax data items, one or more tax forms, and received responses ([0073] – [0076] and figs. 1 & 2C: Eftekhari teaches a system that prepares a completed tax return based on imported tax data items (Step 300), tax forms, and responses to personalized tax questions (Step 306). Under the broadest reasonable interpretation, the examiner interprets the modules of Eftekhari’s Tax Server 102 as modules that are collectively equivalent to a tax return preparation engine.); and
wherein the tax return preparation engine is further operable to prepare a[n] [amended] tax return [for a prior year] based on the at least one tax tip or help article (“the system and method allow for data collection at any time and in any order, relieve the taxpayer from performing a majority of the work, provide personalized advice, and ask specific, personalized questions geared toward completion of the tax return.” [0018], “the highest weight is for a piece of tax advice, telling Jane that, ‘You qualify for the $2,000 Lifelong Learning Credit, would you like to take it?’ Obviously this is another highly relevant question to Jane's particular situation, and makes the user feel as though the tax preparation application is really aware of his or her actual situation.” [0109], and fig. 2C:  Eftekhari teaches a system operable to prepare a tax return based on tax advice.).
The combination of Eftekhari and Armstrong does not teach; however, Throndson teaches:
operable to prepare an amended tax return for a prior year (“embodiments of the present invention may be used to process tax returns from previous years to determine if there are any errors contained therein. This may allow a taxpayer to file an amended return to obtain a refund or pay additional tax that is owed. For example, the data processing system 105 may be used to scan a taxpayer's prior year tax return as a source document for both personal and financial information” [0041].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Eftekhari and Armstrong’ teachings to incorporate Throndson’s teachings of amending tax returns from previous years in order to ensure the accuracy of information provided to tax bureaus from the user and to obtain a refund or pay additional tax that is owed. See Throndson [0041].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari et al. (U.S. Pub. No. 2012/0109792) in view of Armstrong et al. (U.S. Pub. No. 2012/0317481) and further in view of Mascaro et al. (U.S. Pub. No. 2016/0180470).

With respect to claim 18:
The combination of Eftekhari and Armstrong renders obvious all the limitations of the rejections in claim 16.
The combination of Eftekhari and Armstrong does not teach; however, Mascaro teaches:
wherein the impact levelfor the relevant tax tip or help article is determined by calculating a change in a refund for each the plurality of returns associated with the prototype obtained by complying with the tax tip or help article ( [0007], “The tax return preparation system uses the historical tax return data to evaluate and compare one or more of the interchangeable analytics modules to improve the priority and/or sequence of tax topics and tax questions provided to the user by the tax return preparation system, according to one embodiment. The tax return preparation system facilitates the identification of a particularly effective, e.g., the most effective, analytics module for a particular tax question, tax topic, user, and/or set of user data…” [0008], "The process determines an effectiveness of each of the one or more analytics modules by correlating the analytics outputs with at least part of the historical 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Eftekhari and Armstrong’s teachings to incorporate Mascaro’s teachings in order to enable “the presentation of tax questions that are highly relevant to the user's specific situation” (Mascaro [0007]) which helps to maximize taxpayer return liability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peak (US7539635B1) uses a system and method for generating personalized tax advice documents. An advice protocol is integrated in tax preparation software to provide relevant financial advice statements based on a taxpayer's income tax return data. A set of financial recommendations or statements is developed from which applicable statements may be selected for the tax advice documents. Categories and priorities are associated with each financial statement as well as specific financial triggers and calculations. The triggers are evaluated based on tax return data. If the conditions of a trigger are met, a calculation is performed to determine the actual benefit to the taxpayer. The specific financial recommendation or statement associated with the trigger is then added to a tax advice document. The taxpayer is then provided with a printed copy of the tax advice document comprising the specific statements selected for the taxpayer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694